DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered. Claims 16-17, 19-21, and 23-28 are pending in the current office action. Claim 16 has been amended by the applicant. 

Status of the Rejection
New grounds of rejection under U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16-17, 19-21, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 16 recites the limitation “the interior volume”. There is insufficient antecedent basis for this limitation in the claim. Although a capillary is known to have an inherent “interior volume”, claim 16 previously recited “a total interior volume”. It is unclear if “the interior volume” is in reference to all of or part of the “total interior volume” or if the limitation is in reference to a specific portion of the capillary interior volume. Claims 17, 19-21, and 23-28 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 16.
Claims 26-28 recite the limitation "the inside".  There is insufficient antecedent basis for this limitation in the claim. Although a capillary is known to have an inherent “inside”, claims 26-28 depend from claim 16, which has been amended to recite “the interior volume” as well as “a total interior volume”. It is unclear if “the inside” is in reference to the “interior volume” and/or the “total interior volume”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 16-17, 19-21 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2002/0114740 A1) in view of Moring et al. (US 5,384,024 A), and further in view of Peterson et al. (WO 2013/063502 A2). 
Regarding claim 16, Yamamoto discloses an electrophoresis medium (receptacle capillary transfer vessel [abstract]), comprising: 
a receptacle main body (vessel plate 51 [Para. 0078; Figs. 7-9]), 
a receptacle cover (metal plate 57 covers the cover plate 55 and includes through holes 57a that are positioned corresponding to the recesses 53 wherein the metal plate 57 serves as a guide member for guiding the capillary 1 [Para. 0079-0080; Figs. 7-9]), and 
a sealing member that, in a sealing state, maintains the receptacle main body filled with an electrophoresis medium (a cover plate 55 “sealing member” which is brought into hermetic contact “in a sealing state” with the surface of a vessel plate 51 “receptacle main body” that is filled with a solution 15 [Paras. 0078, 0099; Figs. 7-9]), and that, in a pierced state…provides for supply of the electrophoresis medium…to the interior volume of the capillary, which pierces the sealing member, due to pressure produced as the capillary pierces the sealing member that, in said sealing state, maintains the receptacle main body filled with the electrophoresis medium (cover plate 55 “sealing member” is penetrated by a capillary 1 “in a pierced state” wherein an increase in the internal pressure of the recess 53 causing from the deformation of the cover plate 55 made of elastomer and the capillarity of the capillary, the solution held in the recess 53 is aspired into the capillary 1 [Para. 0087-0088; Figs. 7-9]), 
wherein the sealing member is interposed between the receptacle main body and the receptacle cover (the cover plate 55 “sealing member” is interposed between the vessel plate 51 “receptacle main body” and the metal plate 57 “receptacle cover” [Para. 0082-0084]). 
Yamamoto further discloses wherein the cover plate 55 is made of rubber [Para. 0078], but discloses wherein the plate is a layer and thus fails to disclose wherein the plate “has a recessed portion into which the capillary is inserted, a taper around the recessed portion such that an external force is normally applied to a penetration portion of the capillary as the capillary pierces the sealing member, and an outer circumference configured as an O-ring with which a gap with the receptacle main body is filled”, of instant claim 16. 
Moring teaches an instrument for capillary electrophoresis (abstract) and discloses a flexible septum for closing containers while permitting easy access for the capillary tube [abstract] wherein the septum comprises a slit 325 through which the capillary is inserted that is recessed from the top of the septum (“has a recessed portion into which the capillary is inserted”) [Col. 7, lines 63-66; Col. 8, lines 65 through Col. 9, line 1; Figs. 6C and 6E-6F], an inside surfaces 311 and 313 that are angled inward and supported by wings 315 and 317 such that if the capillary encounters one of the sloped walls it is directed towards the slit allowing for penetration of the first end of the capillary (“a taper from around the recessed portion such that an external force is normally applied to a penetration portion of the capillary as the capillary pierces the sealing member”) [Col. 7, lines 49-57; Col. 8, lines 65 through Col. 9, line 7; Figs. 6A-6F; Claim 13; Note: the septum is held in place by the walls of the device and thus as a capillary is 
It would have been obvious to one of ordinary skill in the art to substitute the structure of the rubber cover plate 55 that covers all of the recesses as disclosed by Yamamoto to instead include individual rubber septa for each recess because Moring discloses that such septum that includes sloped walls directed towards a duck-billed slit for insertion of the capillary prevents spillage and evaporation without impeding entry and withdrawal of the capillary while also wiping the capillary when it is withdrawn from the sample or a solution and thus preventing or minimizing carryover while the duck-billed portion extending toward the vial (i.e., recess) enables easy entry while still providing positive closure [Col. 7, lines 23-32]. The simple substitution of one known element for another (i.e., a sealing device for a recess/well) is likely to be obvious when predictable results are achieved (allows for capillary insertion while maintaining a sealed system) [MPEP § 2143(B)]. 
Yamamoto further discloses wherein the metal plate 57 (“receptacle cover”) comprises through holes 57a that guide the respective capillaries 1 into the cover plate 55 (“sealing member”) in positions corresponding to the recesses 53 that comprise the sample solution [Paras. 0079-0080; Figs. 7-8]. Yamamoto further teaches wherein the sealing member and the receptacle cover come into contact with each other with predetermined pressure during use, producing said external force normally applied to the penetration portion of the capillary (the vessel plate 51 and cover plate 55 are sandwiched between the metal plates 57/59 and thus cover plate “sealing member” 55 is in contact with the metal plate 57 “receptacle cover” with a predetermined pressure such that the pressure applied by the metal plate 57 on the cover plate 55 yields the “external force” that is applied to the penetration portion of the capillary as it is inserted into the cover plate 55 [Paras. 0078, 0087]).
Yamamoto is silent, however, on the metal plate 57 comprising a taper and thus fails to explicitly teach “wherein the receptacle cover has a taper”, and wherein “the taper” of the sealing member and “the taper” of the receptacle cover come into contact with each other”, of instant claim 16. . 
Peterson discloses a capillary electrophoresis system [abstract] wherein the system includes a tapered capillary interface 1041 that makes contact with a tapered interface block target 1090 such that when the capillary 1042 is inserted, the tapered shape of the interface 1041 and block target 1090 guides the capillary through the elements while limiting damage to the capillary [Para. 0095; Fig. 10C]. Peterson further teaches that such tapered guiding features enables for a higher degree of initial misalignment of the capillary and also allows the capillary to physically rest on the wall 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the metal plate 57 (“receptacle cover”) disclosed by Yamamoto such that the element has a tapered shape that is aligned with the tapered duck-billed shaped septa, as modified by Moring above, because Peterson discloses that such shape allows for the capillary to pass through the elements while limiting damage to the capillary and enables for a higher degree of misalignment of the capillary by allowing the capillary to physically rest on the wall of the guide feature in order to correct any lateral offset created by a poor capillary angle [Para. 0095]. The modified structure above necessarily meets the limitations wherein the taper of the sealing member and the taper of the receptacle cover are in contact with each other and the external force due to the metal plate pressure applied to the cover plate 55 would necessarily yield the external force that is applied to the portion of the capillary that is inserted into the septa (i.e., as the septa is inserted the external force from the cover plate 55/metal plate 57 that resists deformation would be applied to the tip of the capillary). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., modifying the shapes to be tapered would provide the obvious and predictable benefit of allowing the capillary into the elements without damage as taught by Moring and Peterson) [MPEP 2143(A)]. 
Note: The limitations “the receptacle main body receiving a volume of a capillary inserted into the receptacle main body that is greater than a total interior volume of the capillary” and “provides for supply of the electrophoresis medium at a pressure decreasing for one to two minutes from no less than 3 MPa” are statements of intended use and/or functional limitations that do not further limit the claimed invention. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim (i.e., the electrophoresis medium receptacle with a sealing member and cover plate with an inserted capillary), the structure is considered capable of and configured for meeting the intended use limitations (i.e., inserting a specific size of capillary tube at a specific depth and maintaining the capillary in the pierced state for one to two minutes). It is further noted that Yamamoto explicitly discloses the use of different sized capillaries depending upon the volume of the sample being tested and that the volume of the solution aspired into the capillary is dependent on the volume of the capillary 1 [Para. 0044]. Thus, the structure of Yamamoto is configured to and capable of meeting the intended use limitations of “receiving a volume of a capillary inserted into the receptacle main body that is greater than a total interior volume of the capillary” as meeting this limitation would simply require the intended use of one size of capillary tube with a specific volume and Yamamoto discloses choosing a specific dimension/volume of capillary to ensure aspiration of the desired solution volume. Yamamoto also discloses the capillary piercing the sealing member causing an 
Furthermore, the limitation “the receptacle main body receiving a volume of a capillary inserted into the receptacle main body that is greater than a total interior volume of the capillary” fails to further limit the structure of the electrophoresis medium receptacle but rather limits the dimensions of the capillary and/or the amount of capillary inserted into the receptacle main body and thus has limited patentable weight. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." 
Regarding claim 17, Yamamoto further discloses wherein the pressure produced as the capillary pierces the sealing member, is pressure produced due to an increase in pressure in the receptacle main body, with compression of the electrophoresis medium, by an amount of the volume of the capillary received in the receptacle main body (an increase in the internal pressure of the recess 53 causing from the deformation of the cover plate 55 made of elastomer and the capillarity of the 
Regarding claim 19, Yamamoto further discloses wherein the rubber of the sealing member is configured to be elastically deformed and maintains the sealing state of the receptacle main body through elastic deformation, even when the capillary penetrates through the sealing member (wherein the cover plate 55 is made of an elastomer that deforms when penetrated by the capillary 1 and forms a seal such that internal pressure increases in the recess 53 [Para. 0078, 0087-0088; Figs. 7-9]). 
Regarding claim 20, Yamamoto further discloses wherein the rubber of the sealing member is elastically deformed (the cover plate 55 is made of elastomer such as silicon rubber and wherein the cover plate 55 is deformed [Para. 0078, 0087]). 
Regarding claim 21, Yamamoto further discloses wherein the sealing member is configured to have the same arrangement corresponding to the configuration of the capillary (each metal plate 57 has a through hole 57a for guiding respective capillaries 1 through the cover plate 55 into the corresponding recesses 53 wherein so long as a plurality of capillaries 1 are provided, simultaneous processing of a plurality of samples can be affected [Paras. 0079, 0090; Figs. 7-9; Also note Figs. 4D-4E and 5A-5B show a plurality of capillaries with corresponding recesses]). 
Furthermore, the limitation “wherein the capillary is configured to be one capillary or a capillary array as an aggregated set of a plurality of capillaries” further limits the capillary but fails to further limit the claimed apparatus (i.e., the electrophoresis medium receptacle”. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart 
Regarding claims 24-25, Yamamoto discloses wherein the increased internal pressure of the recess causes the solution held in the recess 53 to be aspirated into the capillary 1 that penetrates and deforms the cover 55 [Para. 0087]. The limitations “wherein the pressure in the receptacle main body is increased during the sealing state" and “wherein the pressure in the receptacle main body is increased after piercing the sealing member with the capillary” are process limitations and/or intended use limitations. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). Apparatus claims cover what a device is, not what a device does
Regarding claim 26, Yamamoto discloses the structural limitations of claim 16 as disclosed previously with regards to claim 16. The limitation "wherein the sealing state of the receptacle main body is maintained only during storage of the electrophoresis medium receptacle and during filling of the inside of the capillary with the electrophoresis medium" is a statement of intended use that does not further limit the claimed invention [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of meeting the intended use limitations. 
Regarding claims 27-28, the limitations “wherein, when the inside of the capillary is filled with the electrophoresis medium, the filling with the electrophoresis medium is performed from the cathode side of the capillary or from the anode side of the capillary” and “wherein, when the inside of the capillary is filled with the electrophoresis medium, of the entire capillary, only a part of the capillary is filled with the electrophoresis medium” further limits the method of filling the capillary but fails to further limit the claimed apparatus (i.e., the electrophoresis medium receptacle). A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [MPEP 2115]. Since the claims further limit the method of the electrophoresis medium filling the capillary (material worked upon) but fails to limit the electrophoresis medium 
Furthermore, the limitations “wherein, when the inside of the capillary is filled with the electrophoresis medium, the filling with the electrophoresis medium is performed from the cathode side of the capillary or from the anode aide of the capillary" (claim 27) and “wherein, when the inside of the capillary is filled with the electrophoresis medium, of the entire capillary, only part of the capillary is filled with the electrophoresis medium” (claim 28) are process limitations (functional recitations). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art [MPEP 2114]. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Moring and Peterson, as applied to claim 20 above, and further in view of Kazumichi et al. (US 2001/0027919 A1).
Regarding claim 23, modified Yamamoto discloses the limitations of claim 20 as discussed previously. Yamamoto, as previously modified by Moring above, further discloses wherein a portion of the sealing member, through which the capillary penetrates, is thinner than other portions of the sealing member in thickness (the septum comprises a slit 325 through which the capillary is inserted that is thinner than 
Yamamoto discloses wherein the vessel plate 51 (“receptacle main body”) is formed of glass, silicon or silicon rubber [Yamamoto Para. 0078] but is silent on the use of a resin. Modified Yamamoto therefore fails to explicitly disclose wherein the receptacle main body “is formed of resin”, of instant claim 23. 
Kazumichi discloses a multi-capillary type electrophoresis analysis apparatus [abstract] wherein the sample plate 102 that comprises the circular sample vessels 100-1 through 100-48 is made of a transparent polyacrylate or polymethacrylate resin [Para. 0045]. Kazumichi further teaches that since the sample plate is made from a transparent material, such as polyacrylate or polymethacrylate resin, it is possible to easily, visually confirm samples contained in the sample vessels and the states of the capillaries inserted into the samples [Para. 0045].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material used to make the vessel plate of Yamamoto with a transparent polyacrylate or polymethacrylate resin material because Kazumichi teaches that the use of a transparent resin makes it possible to easily, visually confirm samples contained in the sample vessels and the states of the capillaries inserted into the samples [Para. 0045] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element (i.e., one known material for making a sample main body/plate) for another is likely to be obvious when predictable results are achieved (i.e., sample plate . 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 6-7, filed 02/17/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 6-7 that “As amended above, claim 16 incorporates limitations discussed, for example, in paragraphs 0064-0065 of the English translation submitted on February 26, 2016, and now requires supply of the electrophoresis medium to be at a pressure decreasing for one to two minutes from no less than 3 MPa to the interior volume of the capillary. As is apparent from the paragraphs of the English translation mentioned, the pressure generated over the specified time period causes sufficient but not excessive electrophoresis medium to fill the inside of the capillary. It is respectfully submitted that the limitations incorporated above into claim 16 are neither disclosed nor suggested by the documents relied on to reject claim 18. The Peterson et al. publication fails as well to suggest such limitations, and neither US 2001/0027919 Al to Kazumichi et al., relied on in the further rejection of dependent claim 23, nor anything else identified in the Office Action suggests the limitations mentioned. Claim 16 above should be patentable accordingly.”
Examiner’s Response #1
Examiner respectfully disagrees. As outlined in the amended rejection above, the pressure limitation is interpreted as intended use and/or a functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim (i.e., the electrophoresis medium receptacle with a sealing member and cover plate with an inserted capillary), the structure is considered capable of and configured for meeting the intended use/functional limitations (i.e., inserting a specific size of capillary tube at a specific depth and maintaining the capillary in the pierced state for one to two minutes). It is further noted that Yamamoto explicitly discloses the use of different sized capillaries depending upon the volume of the sample being tested and that the volume of the solution aspired into the capillary is dependent on the volume of the capillary 1 [Para. 0044]. Thus, the structure of Yamamoto is configured to and capable of meeting the intended use limitations of “receiving a volume of a capillary inserted into the receptacle main body that is greater than a total interior volume of the capillary” as meeting this limitation would simply require the intended use of one size of capillary tube with a specific volume and Yamamoto discloses choosing a specific dimension/volume of capillary to ensure aspiration of the desired solution volume. Yamamoto also discloses the capillary piercing the sealing member causing an increase in pressure that fills the capillary, and subsequently leads to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasai et al. (US 2002/0139672 A1) disclose wherein the capillary is inserted into a connection plate at a pressure of 5-10 MPa.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.